Exhibit 10.24

 

COBIZ, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Restated Effective January 1, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

Article I – PURPOSE; EFFECTIVE DATE

1

1.1

Purpose

1

1.2

Effective Date

1

 

 

Article II – DEFINITIONS

1

2.1

Actuarial Equivalent

1

2.2

Board

1

2.3

Change in Control

1

2.4

Committee

2

2.5

Company

2

2.6

Compensation

2

2.7

Deferred Compensation Plan

2

2.8

Disability

2

2.9

Employer

2

2.10

Final Average Compensation

3

2.11

Form of Payment Designation

3

2.12

401(k) Plan

3

2.13

Participant

3

2.14

Participation Agreement

3

2.15

Plan

3

2.16

Separation from Service

3

2.17

Supplemental Retirement Benefit

3

2.18

Target Benefit Percentage

3

2.19

Years of Participation

4

2.20

Years of Service

4

 

 

Article III – PARTICIPATION

4

3.1

Eligibility and Participation

4

3.2

Change in Employment Status

4

 

 

Article IV – DEATH BENEFIT

4

4.1

Death Benefit

4

 

 

Article V – SUPPLEMENTAL RETIREMENT BENEFITS

5

5.1

Supplemental Retirement Benefit

5

5.2

Vesting

5

5.3

Vesting of Benefits Upon Various Kinds of Employment Termination

5

5.4

Form of Payment

5

5.5

Change in Control

5

5.6

Commencement of Benefit Payments

5

5.7

Withholding; Payroll Taxes

6

5.8

Payment to Guardian

6

 

 

Article VI – ADMINISTRATION

6

6.1

Committee; Duties

6

 

-i-

--------------------------------------------------------------------------------


 

6.2

Agents

6

6.3

Binding Effect of Decisions

6

6.4

Indemnity of Committee

6

6.5

Election of Committee After Change in Control

6

 

 

Article VII – CLAIMS PROCEDURE

7

7.1

Claim

7

7.2

Denial of Claim

7

7.3

Review of Claim

7

7.4

Final Decision

7

 

 

Article VIII – TERMINATION, SUSPENSION OR AMENDMENT

7

8.1

Termination, Suspension or Amendment of Plan

7

8.2

Effect of Termination of Plan on Benefit Payments

8

 

 

Article IX – MISCELLANEOUS

9

9.1

Unfunded Plan

9

9.2

Company Obligation

9

9.3

Unsecured General Creditor

9

9.4

Trust Fund

9

9.5

Nonassignability

9

9.6

Not a Contract of Employment

9

9.7

Protective Provisions

10

9.8

Governing Law

10

9.9

Validity

10

9.10

Notice

10

9.11

Successors

10

 

-ii-

--------------------------------------------------------------------------------


 

COBIZ, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 


ARTICLE I– PURPOSE; EFFECTIVE DATE


 

1.1           Purpose. The purpose of this Supplemental Executive Retirement
Plan is to provide supplemental retirement and disability benefits for a select
group of management of the Company. It is intended that the Plan will promote
growth in the Company by retaining and attracting individuals of exceptional
ability by providing them with these benefits.

 

1.2           Effective Date. This Plan originally was effective January 1,
2004, and this restatement of the Plan is effective January 1, 2008. This
restated Plan is intended to comply in all respects with Section 409A of the
Code.

 


ARTICLE II– DEFINITIONS


 

For the purposes of this Plan, the following terms shall have the meanings
indicated unless the context clearly indicates otherwise:

 

2.1           Actuarial Equivalent. “Actuarial Equivalent” means equivalence in
value between two (2) or more forms and/or times of payment based on a
determination by an actuary chosen by the Company, using the 1984 IAM Mortality
Table, and the PBGC rate in effect at the time of such determination.
Notwithstanding the foregoing, for purposes of determining lump sums, the
interest rate shall be equal to the lesser of (a) the Pension Benefit Guaranty
Corporation interest rate for immediate annuities, as published in Appendix B to
Part 2619 of Title 29 of the Code of Federal Regulations, or any successor or
replacement rate (the “PBGC rate”) in effect on January 1 of each year; or (b) a
twenty-four (24) month rolling average of the PBGC rate, using the current rate
as of the beginning of the month in which the calculation is made and the
twenty-three (23) previous months.

 

2.2           Board. “Board” means the Board of Directors of the Company.

 

2.3           Change in Control. “Change in Control” of the Company means, and
shall have been deemed to have occurred upon, the first to occur of any of the
following events:

 


(A)           THE ACQUISITION BY ANY PERSON, ENTITY OR GROUP (AS DEFINED IN
SECTION 13(D) OF THE EXCHANGE ACT) (OTHER THAN (I) THE COMPANY AND ITS
SUBSIDIARIES, (II) ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ITS SUBSIDIARIES
OR (III) ANY PERSON WHO IS AN OFFICER, DIRECTOR OR BENEFICIAL OWNER OF 5% OR
MORE OF THE OUTSTANDING STOCK ON THE DATE THE PLAN IS ADOPTED BY THE BOARD)
THROUGH ONE TRANSACTION OR A SERIES OF TRANSACTIONS OF 50% OR MORE OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY;

 


(B)           THE MERGER OR CONSOLIDATION OF THE COMPANY AS A RESULT OF WHICH
THE PERSONS WHO WERE SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
MERGER OR CONSOLIDATION DO NOT,

 

--------------------------------------------------------------------------------


 


IMMEDIATELY THEREAFTER, OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
COMBINED VOTING POWER ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF
THE MERGED OR CONSOLIDATED COMPANY; PROVIDED, HOWEVER, THAT, FOR PURPOSES OF
THIS CLAUSE (B), ANY SHARES OF STOCK OF OR OTHER EQUITY INTEREST IN THE MERGED
OR CONSOLIDATED ENTITY THAT ARE ISSUED TO OR RETAINED BY A PERSON WHO WAS A
SHAREHOLDER OF THE COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION IN RESPECT OF
SUCH PERSON’S OWNERSHIP INTEREST IN A PARTY TO THE TRANSACTION OTHER THAN THE
COMPANY SHALL NOT BE DEEMED TO BE OWNED BY SUCH PERSON IMMEDIATELY AFTER THE
TRANSACTION (BUT SHALL BE DEEMED TO BE OUTSTANDING);


 


(C)           THE LIQUIDATION OR DISSOLUTION OF THE COMPANY (OTHER THAN (I) A
DISSOLUTION OCCURRING UPON A MERGER OR CONSOLIDATION THEREOF, (II) A LIQUIDATION
OF THE COMPANY INTO ITS SUBSIDIARY OR (III) A LIQUIDATION OR DISSOLUTION THAT IS
INCIDENT TO A REORGANIZATION); AND

 


(D)           THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY THROUGH ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS TO ONE OR MORE PERSONS OR ENTITIES.

 


(E)           FOR PURPOSES OF THIS SECTION 2.3, THE TERM “SUBSIDIARY” SHALL MEAN
ANY CORPORATION OWNED 50 PERCENT OR MORE BY THE COMPANY, OR ANY OTHER AFFILIATE
DESIGNATED BY THE BOARD.

 

2.4           Committee. “Committee” means the committee appointed by the Board
to administer the Plan pursuant to Article VI.

 

2.5           Company. “Company” means Cobiz , Inc. a Colorado corporation.

 

2.6           Compensation. “Compensation” means the base salary payable to a
Participant by the Company and considered to be “wages” for purposes of federal
income tax withholding. Compensation shall be calculated before reduction for
any amounts deferred by the Participant pursuant to the Company’s tax qualified
plans which may be maintained under Section 401(k) or Section 125 of the
Internal Revenue Code (the “Code”), or under the Deferred Compensation Plan as
defined in Section 2.7. Inclusion of any other forms of Compensation are subject
to Committee approval.

 

2.7           Deferred Compensation Plan. “Deferred Compensation Plan” means a
nonqualified deferred compensation plan established by the Company for a select
group of highly compensated and management employees of the Company.

 

2.8           Disability. “Disability” means a physical or mental condition that
prevents the Participant from satisfactorily performing the Participant’s usual
duties for the Company. The Committee shall determine the existence of
Disability and may rely on advice from a medical examiner satisfactory to the
Committee in making the determination.

 

2.9           Employer. “Employer” means the Company and each affiliate of the
Company that is treated as part of the Company’s controlled group under Section
414(b) or 414(c) of the Code, applying the “80 percent” threshold for the
determination of controlled group status as provided in the regulations under
Sections 414(b) and 414(c) of the Code.

 

2

--------------------------------------------------------------------------------


 

2.10         Final Average Compensation. “Final Average Compensation” means the
Participant’s average monthly Compensation during any five (5) calendar years in
which the Participant’s Compensation is the highest during the Benefit
Measurement Period. The Benefit Measurement Period begins with the Participant’s
date of participation in the Plan and ends after 10 years of participation.

 

2.11         Form of Payment Designation. “Form of Payment Designation” means
the form prescribed by the Committee and completed by the Participant,
indicating the chosen form of payment for benefits payable under the Plan, as
elected by the Participant and as permitted by the Plan.

 

2.12         401(k) Plan. “401(k) Plan” means the Cobiz, Inc. 401(k) Plan or any
successor defined contribution plan maintained by the Company that qualifies
under Section 401(a) of the Code by satisfying the requirements of Section
401(k) of the Code.

 

2.13         Participant. “Participant” means any employee who is eligible,
pursuant to Section 3.1, to participate in this Plan, and who has not yet
received full benefits hereunder.

 

2.14         Participation Agreement. “Participation Agreement” means the
agreement signed by the Company for a Participant and approved by the Committee
pursuant to Article III.

 

2.15         Plan. “Plan” means this Cobiz, Inc. Supplemental Executive
Retirement Plan, as may be amended from time to time.

 

2.16         Separation from Service. “Separation from Service” means the date
on which an employee has a termination of employment with the Employer for any
reason; provided that, the employment relationship is treated as continuing
intact while the individual is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months or, if
longer, so long as the individual’s right to reemployment with the Employer is
guaranteed by statute or contract. If the period of leave exceeds six months and
the individual’s right to reemployment is not guaranteed by statute or contract,
the employment relationship is deemed to terminate on the first day following
the expiration of the six-month period. The determination of whether a
Separation from Service has occurred will be made pursuant to Section 409A of
the Code.

 

2.17         Supplemental Retirement Benefit. “Supplemental Retirement Benefit”
means the benefit determined under Article V of this Plan.

 

2.18         Target Benefit Percentage. “Target Benefit Percentage” means the
percentage of a Participant’s Final Average Compensation that will be used in
determining the Participant’s Supplemental Retirement Benefit under Article V of
this Plan. The Target Benefit Percentage is determined by multiplying fifty
percent (50%) times a fraction, the numerator of which is the Participant’s
Years of Participation (not to exceed ten (10)) and the denominator of which is
ten (10). The Target Benefit Percentage, as set forth in the preceding sentence,
shall apply to those Participants who retire on or after December 31, 2004.

 

3

--------------------------------------------------------------------------------


 

2.19         Years of Participation. “Years of Participation” means each year a
Participant participates in the Plan, excluding years which the Participant no
longer actively participates, in accordance with Section 3.2.

 

2.20         Years of Service. “Years of Service” means the number of 12 month
periods of continuous employment with the Company by the Participant, beginning
with the date of participation in this Plan.

 


ARTICLE III– PARTICIPATION

 

3.1           Eligibility and Participation.

 


(A)           ELIGIBILITY. ELIGIBILITY TO PARTICIPATE IN THE PLAN SHALL BE
LIMITED TO THOSE SELECT KEY EMPLOYEES OF THE COMPANY WHO ARE DESIGNATED BY
MANAGEMENT, FROM TIME TO TIME, AND APPROVED BY THE COMMITTEE.

 


(B)           PARTICIPATION. AN EMPLOYEE’S PARTICIPATION IN THE PLAN SHALL BE
EFFECTIVE UPON NOTIFICATION TO THE EMPLOYEE BY THE COMMITTEE OF ELIGIBILITY TO
PARTICIPATE, COMPLETION OF A PARTICIPATION AGREEMENT AND A FORM OF PAYMENT
DESIGNATION, AND ACCEPTANCE OF EACH BY THE COMMITTEE. SUBJECT TO SECTION 3.2,
PARTICIPATION IN THE PLAN SHALL CONTINUE UNTIL SUCH TIME AS THE PARTICIPANT
EXPERIENCES A SEPARATION FROM SERVICE AND AS LONG THEREAFTER AS THE PARTICIPANT
IS ELIGIBLE TO RECEIVE BENEFITS UNDER THIS PLAN.

 

3.2           Change in Employment Status. If the Committee determines that a
Participant’s employment performance is no longer at a level that deserves
reward through participation in this Plan, but does not terminate the
Participant’s employment with the Company, participation herein and eligibility
to receive benefits hereunder shall be limited to the Participant’s accrued
interest in such benefits as of the date designated by the Board (“Participation
Termination Date”). Such benefits shall be based solely on the Participant’s
Years of Participation and Compensation as of the Participation Termination
Date. Notwithstanding the above, Participants who have a change in employment
status, as described in this Section 3.2, and who Separate from Service within
twenty-four (24) months following a Change in Control, shall be entitled to
benefits as described in Section 5.5 of this Plan.

 


ARTICLE IV– DEATH BENEFIT

 

4.1           Death Benefit. This Plan is not intended to pay a death benefit.
To the extent a Participant has died with an accrued vested benefit, determined
under Article V hereof, and such benefit has not been paid, neither the
Participant’s estate, nor any other successor in interest shall be entitled to a
benefit under this Plan.

 

4

--------------------------------------------------------------------------------


 


ARTICLE V– SUPPLEMENTAL RETIREMENT BENEFITS

 

5.1           Supplemental Retirement Benefit. Upon the Participant’s Separation
from Service, the Participant shall be entitled to a Supplemental Retirement
Benefit equal to an annual benefit, payable for ten years, equal to the
Participant’s Target Benefit Percentage multiplied by Final Average
Compensation, to the extent vested under Section 5.2. For purposes of
calculating such benefit, it shall be assumed that such benefit will be paid
monthly.

 

5.2           Vesting. A Participant shall vest in his benefits under this Plan
at the rate of 20 percent for each Year of Service, and shall be 100% vested on
completion of five Years of Service.

 

5.3           Vesting of Benefits Upon Various Kinds of Employment Termination.
If a Participant Separates from Service prior to vesting, such Participant shall
forfeit the non vested percentage of his accrued Supplemental Retirement
Benefit. If a Participant Separates from Service because of Disability, such
Participant shall be deemed to be 100 percent vested in his Supplemental
Retirement Benefit, regardless of Years of Service. If a Participant dies prior
to the time his full Supplemental Retirement Benefit has been paid, such
Participant shall forfeit the balance of his accrued Supplemental Retirement
Benefit, as specified in Section 4.1 hereof. If a Participant Separates from
Service involuntarily as a result of Change in Control, benefits will be as
described in Section 5.5, and the Participant shall be deemed to be 100 percent
vested.

 

5.4           Form of Payment. The normal form of payment of the Supplemental
Retirement Benefit hereunder shall be deemed to a lump sum which is the
Actuarial Equivalent of the Supplemental Retirement Benefit specified in Section
5.1 hereof. A Participant may execute a Form of Payment Designation, specifying
a monthly benefit for a period certain of 120 months, provided that such Form of
Payment Designation is signed by the Participant and filed with the Committee on
or before the 30th date after the Participant commences participation in this
Plan.

 

5.5           Change in Control.

 


(A)           AMOUNT. IF THE PARTICIPANT IS INVOLUNTARILY SEPARATED FROM
SERVICE, OR SUFFERS A SIGNIFICANT DIMINUTION OF DUTIES OR RESPONSIBILITIES AND
SEPARATES FROM SERVICE, WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING A CHANGE IN
CONTROL, THE PARTICIPANT SHALL BE ENTITLED TO A SUPPLEMENTAL RETIREMENT BENEFIT
AS DETERMINED UNDER SECTION 5.1 ABOVE, IN THE FORM OF AN ACTUARIAL EQUIVALENT
LUMP SUM.

 


(B)           FORM AND TIME OF PAYMENT. THE BENEFIT PAYABLE UNDER THIS SECTION
5.5 SHALL BE PAID IN ONE LUMP SUM ON THE 60TH DAY FOLLOWING THE PARTICIPANT’S
SEPARATION FROM SERVICE.

 

5.6           Commencement of Benefit Payments.

 


(A)           PAYMENT OF THE SUPPLEMENTAL RETIREMENT BENEFIT SHALL COMMENCE ON
THE 60TH DAY FOLLOWING THE PARTICIPANT’S SEPARATION FROM SERVICE.

 


(B)           PAYMENT OF THE SUPPLEMENTAL RETIREMENT BENEFIT TO A PARTICIPANT
WHO SEPARATES FROM SERVICE ON ACCOUNT OF DISABILITY SHALL COMMENCE ON THE 60TH
DAY FOLLOWING THE PARTICIPANT’S SEPARATION FROM SERVICE BECAUSE OF DISABILITY.

 

5

--------------------------------------------------------------------------------


 


(C)           PAYMENT OF A SUPPLEMENTAL RETIREMENT BENEFIT ON ACCOUNT OF A
CHANGE IN CONTROL SHALL COMMENCE AS SPECIFIED IN SECTION 5.5 HEREOF.

 


(D)           NOTWITHSTANDING THE ABOVE, IF THE COMPANY DETERMINES IN GOOD FAITH
THAT, AS OF THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE, THE
PARTICIPANT IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF CODE SECTION
409A(A)(2)(B)(I), THEN, TO THE EXTENT REQUIRED UNDER CODE SECTION 409A, ANY
AMOUNT THAT OTHERWISE WOULD BE PAYABLE TO THE PARTICIPANT PURSUANT TO THIS
SECTION 5.6 UPON THE PARTICIPANT’S SEPARATION FROM SERVICE AND DURING THE
SIX-MONTH PERIOD FOLLOWING SUCH SEPARATION FROM SERVICE, WILL BE PAYABLE IN A
SINGLE SUM UPON THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE DATE OF THE
PARTICIPANT’S SEPARATION FROM SERVICE.

 

5.7           Withholding; Payroll Taxes. The Company shall withhold from
payments hereunder any taxes required to be withheld from such payments under
local, state or federal law.

 

5.8           Payment to Guardian. If a Plan benefit is payable to a person
declared incompetent or to a person incapable of handling the disposition of
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such person. The Committee may require
proof of competency, incapacity or guardianship as it may deem appropriate prior
to distribution. Such distribution shall completely discharge the Committee and
the Company from all liability with respect to such benefit.

 


ARTICLE VI– ADMINISTRATION

 

6.1           Committee; Duties. The Plan shall be administered by the
Committee, which shall consist of not less than three (3) persons appointed by
the Board, except after a Change in Control as provided in Section 6.5. The
Committee shall have the authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as may
arise in such administration. A majority vote of the Committee members shall
control any decision.

 

6.2           Agents. The Committee may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

 

6.3           Binding Effect of Decisions. The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.

 

6.4           Indemnity of Committee. The Company shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan on account of such member’s service on the Committee, except in the
case of gross negligence or willful misconduct.

 

6.5           Election of Committee After Change in Control. After a Change in
Control, vacancies on the Committee shall be filled by majority vote of the
remaining Committee members and

 

6

--------------------------------------------------------------------------------


 

Committee members may be removed only by such a vote. If no Committee members
remain, a new Committee shall be elected by majority vote of the Participants in
the Plan immediately preceding such Change in Control. No amendment shall be
made to Article VI or other Plan provisions regarding Committee authority with
respect to the Plan without prior approval by the Committee.

 


ARTICLE VII– CLAIMS PROCEDURE

 

7.1           Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan (hereinafter referred to as “Claimant”) shall present the request in
writing to the Committee, which shall respond in writing as soon as practicable.

 

7.2           Denial of Claim. If the claim or request is denied, the written
notice of denial shall state:

 


(A)           THE REASON FOR DENIAL, WITH SPECIFIC REFERENCE TO THE PLAN
PROVISIONS ON WHICH THE DENIAL IS BASED;

 


(B)           A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION REQUIRED
AND AN EXPLANATION OF WHY IT IS NECESSARY; AND

 


(C)           AN EXPLANATION OF THE PLAN’S CLAIMS REVIEW PROCEDURE.

 

7.3           Review of Claim. Any Claimant whose claim or request is denied or
who has not received a response within sixty (60) days may request a review by
notice given in writing to the Committee. Such request must be made within sixty
(60) days after receipt by the Claimant of the written notice of denial, or in
the event Claimant has not received a response sixty (60) days after receipt by
the Committee of Claimant’s claim or request. The claim or request shall be
reviewed by the Committee which may, but shall not be required to, grant the
Claimant a hearing. On review, the Claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.

 

7.4           Final Decision. The decision on review shall normally be made
within sixty (60) days after the Committee’s receipt of Claimant’s claim or
request. If an extension of time is required for a hearing or other special
circumstances, the Claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reason and the relevant Plan provisions. All decisions on review shall be final
and bind all parties concerned.

 


ARTICLE VIII– TERMINATION, SUSPENSION OR AMENDMENT

 

8.1           Termination, Suspension or Amendment of Plan. The Board may, in
its sole discretion, terminate or suspend the Plan at any time, in whole or in
part. The Board may amend the Plan at any time. Any amendment may provide
different benefits or amounts of benefits from those herein set forth. However,
no such termination, suspension or amendment shall adversely affect

 

7

--------------------------------------------------------------------------------


 

the benefits of Participants which have accrued prior to such action, or the
benefits of any Participant who has previously retired, except as otherwise
determined by the Board under Section 8.1 with respect to any Participant.

 

8.2           Effect of Termination of Plan on Benefit Payments.

 


(A)           UPON TERMINATION OF THE PLAN, PAYMENT OF BENEFITS FROM THE
TERMINATED PLAN WILL BE MADE IN ACCORDANCE WITH THE TERMS OF THIS PLAN EXISTING
AS OF SUCH PLAN TERMINATION AND NO ACCELERATION OF PAYMENTS IS PERMITTED EXCEPT
AS EXPRESSLY PERMITTED UNDER CODE SECTION 409A, AS PROVIDED BELOW.

 


(B)           THE COMPANY, IN ITS SOLE DISCRETION, MAY ACCELERATE THE PAYMENT OF
BENEFITS UPON THE TERMINATION OF THE PLAN IN THE FOLLOWING CIRCUMSTANCES AND IN
SUCH OTHER CIRCUMSTANCES AS MAY BE PERMITTED UNDER CODE SECTION 409A:

 

[I]            DISSOLUTION OR BANKRUPTCY:  IF THE PLAN IS TERMINATED WITHIN 12
MONTHS OF A CORPORATE DISSOLUTION OF THE COMPANY TAXED UNDER CODE SECTION 331,
OR WITH THE APPROVAL OF A BANKRUPTCY COURT PURSUANT TO 11 U.S.C. ‘503(B)(1)(A),
PROVIDED THAT THE PLAN BENEFITS ARE PAYABLE (AND INCLUDED IN THE PARTICIPANTS’
GROSS INCOMES) IN THE LATEST OF (A) THE CALENDAR YEAR IN WHICH THE PLAN
TERMINATION OCCURS; (B) THE CALENDAR YEAR IN WHICH THE BENEFITS ARE NO LONGER
SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE UNDER CODE SECTION 409A; OR (C) THE
FIRST CALENDAR YEAR IN WHICH THE PAYMENT IS ADMINISTRATIVELY PRACTICABLE.

 

[II]           CHANGE IN CONTROL UNDER CODE SECTION 409A:  IF THE PLAN IS
TERMINATED WITHIN THE 30 DAYS PRECEDING OR THE 12 MONTHS FOLLOWING A CHANGE IN
CONTROL AS DEFINED IN CODE SECTION 409A; PROVIDED THAT ALL SUBSTANTIALLY SIMILAR
ARRANGEMENTS SPONSORED BY THE COMPANY (AND ANY OTHER ENTITY DEEMED TO BE THE
SERVICE RECIPIENT UNDER CODE SECTION 409A) ALSO ARE TERMINATED AND THE
PARTICIPANTS UNDER ALL SUCH ARRANGEMENTS, INCLUDING THIS PLAN, ARE REQUIRED TO
RECEIVE THEIR VESTED BENEFITS WITHIN 12 MONTHS AFTER THE TERMINATION OF THE
ARRANGEMENTS.

 

[III]          TERMINATION OF ALL PLANS:  IF (A) ALL ARRANGEMENTS SPONSORED BY
THE COMPANY THAT WOULD BE AGGREGATED WITH THIS PLAN UNDER CODE SECTION 409A IF
THE SAME INDIVIDUAL PARTICIPATED IN ALL SUCH ARRANGEMENTS ARE TERMINATED, (B) NO
PAYMENTS, EXCEPT THOSE OTHERWISE DUE UNDER THE TERMS OF THIS PLAN AND SUCH OTHER
ARRANGEMENTS, ARE MADE WITHIN 12 MONTHS OF THE TERMINATION OF THIS PLAN AND SUCH
OTHER ARRANGEMENTS, (C) ALL PAYMENTS FROM THIS PLAN AND THE OTHER ARRANGEMENTS
ARE MADE WITHIN 24 MONTHS AFTER SUCH TERMINATION, AND (D) THE COMPANY DOES NOT
ADOPT A NEW ARRANGEMENT THAT WOULD BE AGGREGATED WITH ANY TERMINATED ARRANGEMENT
UNDER CODE SECTION 409A IF THE SAME INDIVIDUAL PARTICIPATED IN ALL SUCH
ARRANGEMENT AT ANY TIME WITHIN FIVE YEARS FOLLOWING THE TERMINATION OF THIS PLAN
AND THE OTHER ARRANGEMENTS.

 

8

--------------------------------------------------------------------------------


 


ARTICLE IX– MISCELLANEOUS

 

9.1           Unfunded Plan. This Plan is an unfunded plan maintained primarily
to provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA. Accordingly, to the extent permitted under Code Section 409A and the
regulations issued thereunder, the Board may terminate the Plan and make no
further benefit payments, or remove certain employees as Participants if it is
determined by the United States Department of Labor, a court of competent
jurisdiction, or an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA (as currently
in effect or hereafter amended) which is not so exempt.

 

9.2           Company Obligation. The obligation to make benefit payments to any
Participant under the Plan shall be an obligation solely of the Company with
respect to the deferred compensation receivable from, and contributions by the
Company, and shall not be an obligation of another employer.

 

9.3           Unsecured General Creditor. Except as provided in Section 9.4,
Participants shall be unsecured general creditors, with no secured or
preferential right to any assets of the Company or any other party for payment
of benefits under this Plan. Any property held by the Company for the purpose of
generating the cash flow for benefit payments shall remain its general,
unpledged and unrestricted assets. The Company’s obligation under the Plan shall
be an unfunded and unsecured promise to pay money in the future.

 

9.4           Trust Fund. The Company shall be responsible for the payment of
all benefits provided under the Plan. At its discretion, the Company may
establish one (1) or more trusts, with such trustees as the Board may approve,
for the purpose of providing for the payment of such benefits. Although such a
trust shall be irrevocable, its assets shall be held for payment of all the
Company’s general creditors in the event of insolvency. To the extent any
benefits provided under the Plan are paid from any such trust, the Company shall
have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Company.

 

9.5           Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

9.6           Not a Contract of Employment. This Plan shall not constitute a
contract of employment between the Company and the Participant. Nothing in this
Plan shall give a Participant the right to be retained in the service of the
Company or to interfere with the right of the Company to discipline or discharge
a Participant at any time.

 

9

--------------------------------------------------------------------------------


 

9.7           Protective Provisions. A Participant shall cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits  hereunder, and by taking such physical
examinations as the Company may deem necessary and by taking such other action
as may be requested by the Company.

 

9.8           Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Colorado, except as preempted
by federal law.

 

9.9           Validity. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

 

9.10         Notice. Any notice or filing required or permitted under the Plan
shall be sufficient if in writing and hand delivered or sent by registered or
certified mail. Such notice shall be deemed given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company’s address. Mailed notice to a Participant shall be
directed to the individual’s last known address in the Company’s records.

 

9.11         Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity.

 

 

COBIZ, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

10

--------------------------------------------------------------------------------